              Case 7:11-cr-00500-KMK Document 313 Filed 02/10/20 Page 1 of 2


Federal -Defenders                                                                 Southern District
                                                     52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                              Tel: (212) 417-8700 Fax: (212) 571 -0392


Da.vid E. Patton                                                                Soiakm Distria of New York
                                                                                    J,nuifer L Brnwn
Executive Dittcw                                                                    AtWl'ney-in-Chargt
tmd A11onuty-in-Chief




                                                     February 10, 2020

  ByECF
  Hon. Kenneth M. Karas
  United States District Judge
  Southern District of New York
  The Hon. Charles L. Brieant Jr.
  Federal Building and United States Courthouse
  300 Quarropas St.
  White Plains, NY 10601-4150

  Re:       United States v. Neil Morgan
            11 Cr. 500 (KMK); 16 Civ. 4704 (KMK)

  Dear Judge Karas:

        I write regarding Mr. Morgan's pending motion, under 28 U.S.C.
  § 2255, to vacate his single count of conviction of using a firearm during
  and in relation to a crime of violence (a conspiracy to commit robbery), in
  violation of 18 U.S.C. § 924(c)(l)(A)(iii). Specifically, I write to request that
  Federal Defenders of New York be relieved and that new counsel be
  appointed. Our Office made (and this Court granted) an identical request
  with respect to Mr. Morgan's co-defendant Tyrell Rock. Cr. Dkt. Nos. 309,
                                                                                               j
  311. The ground for my request is the same: Federal Defenders represente
  a cooperating witness in the underlying criminal prosecution.

            Our representation of Mr. Morgan, thus far, has concerned pure
            Case 7:11-cr-00500-KMK Document 313 Filed 02/10/20 Page 2 of 2

_ __Hon. Kenneth M.~Karas~ -                                       Fehr11ary 10, 2020
    United States District Judge                                              Page2

     Re:   United States v. Neil Morgan
           11 Cr. 700 (KMK); 16 Civ. 4704 (KMK)

     questions of law. The pending§ 2255 motion concerns whether the
     Supreme Court's decision in Johnson v. United States, 135 S. Ct. 2551
     (2015)-that invalidated as void for vagueness the residual clause of the
     Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)-rendered invalid the
     residual clause of§ 924(c). As discussed in our previous letter to this Court
     (Cr. Dkt. No. 296), United States v. Davis, 139 S. Ct. 2319 (2019, held that the
     residual clause of§ 924(c) is unconstitutionally vague under Johnson. And
     United States v. Barrett, 937 F.3d 126 (2d Cir. 2019), resolved that (after
     Davis) a conviction under§ 924(c) that is predicated on a "conspiracy" to
     commit Hobbs Act robbery-as with Mr. Morgan's§ 924(c) conviction-is
     invalid.

           With these purely legal issues settled, Mr. Morgan's case is at a stage
     where he must make decisions related to various factual matters. However,
     because a client of our Office was a cooperator, there is a conflict of interest
     in our continued representation of Mr. Morgan. We respectfully request,
     therefore, that new defense counsel be appointed to represent Mr. Morgan
     and that our Office be relieved as counsel. The Government consents to this
     request.

                                                /s/ Daniel Habib
                                                Asst. Federal Defender
                                                Tel.: (212) 417-8769

      CC: AUSA Sarah Krissoff (by ECF)
